FREYER, Senior Judge
(concurring):
As I understand the law, to reduce larceny to wrongful appropriation, it is not necessary that the wrongful taker intend personally to return the property to the owner, merely that he intend that the owner be deprived of it only temporarily, not permanently. If an automobile wrongfully taken is abandoned on the Belt Parkway in Brooklyn, where the only reasonable expectation is that it will be “stripped” within hours, an intent to deprive permanently may be readily inferred; if such automobile is abandoned in the parking lot of a police station in rural Minnesota, the reasonable expectation is that it will, in due course, be restored to its owner, and the inference of an intent to deprive only temporarily is manifest. Most cases will, of course, fall between these two extremes. Consequently, it is advisable, I think, for the trial judge in such cases to inquire into the accused’s intent with some reference to the circumstances of the abandonment and the accused’s expectations arising therefrom in order to elicit a factual basis for a conclusory admission of an intent to deprive permanently.
We, however, are concerned, in this context, only with bare legal sufficiency. Under the law as stated in the principal opinion, I agree that an unelaborated admission of intent to deprive permanently, unless belied by the facts, is minimally sufficient for a provident plea. I, therefore, concur in affirming the modified findings of guilty and the sentence, and in ordering a new court-martial order.